Title: From Thomas Jefferson to John Paradise, 5 July 1789
From: Jefferson, Thomas
To: Paradise, John



Dear Sir
Paris July 5. 1789.

The sentiments of approbation so kindly expressed in the paper I received from your hand, call for my sincere thanks, and I give them sincerely. I have no claims on my country for any good done. Either occasions have been wanting, or talents to improve them. Zeal indeed I have without measure: but who can want zeal for such a government as ours? Every heart is big with it.
I concur with my friends in congratulations on the anniversary return of the independance and happiness of our country. May these be as many as I believe they will!
The society of my countrymen here, has indeed been very dear to me, and a chief comfort under absence from our common home, but in this intercourse I have gained more than I could possibly render. In the family we have formed, if I have given content, I am happy. Convey these sentiments to my brethren; but convey them, my dear friend, privately. My little transactions are not made for public detail. They are best in the shade: the light of the picture is justly occupied by others. To glide unnoticed thro’ a silent execution of duty, is the only ambition which becomes me, and it is the sincere desire of my heart. The affectionate expressions, of which you have been so good as to be the bearer, ensure me, from my friends, indulgence in this wish. Proffer them in return the sincere tribute of those sentiments of respect and affectionate attachment with which I have the honor to be, dear Sir, their and your most obedient & most humble servt.,

Th: Jefferson

